744 N.W.2d 143 (2008)
LAETHEM EQUIPMENT COMPANY, Laethem Farm Service Company, and Canusa Equipment Company, Plaintiffs/Counter-Defendants-Appellees,
v.
J & D IMPLEMENT, INC., Defendant/Counter-Plaintiff/Third-Party Plaintiff-Appellant, and
Francis M. Laethem Living Trust, Kathryn M. Laethem, Trustee, and Laethem Land Company, L.L.C., Third-Party Defendants,
Docket No. 134998. COA No. 266648.
Supreme Court of Michigan.
February 19, 2008.
On order of the Court, the application for leave to appeal the July 19, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.